Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following article first appeared on Bloomberg News on November 4, 2009. Frontier Chief Says Verizon Assets to Be Integrated by 2012 By Siddhartha Vaidyanathan November 4, 2009 Frontier Communications Corp., the phone company that’s tripling its size by buying lines from Verizon Communications Inc., plans to complete most of the integration by 2012, its chief executive officer said. The deal, unveiled in May, is progressing as planned and should close in the second quarter, CEO Maggie Wilderotter said in an interview yesterday at Bloomberg headquarters in New York. The purchase should pass regulatory hurdles and may help boost Frontier’s debt rating to investment grade by 2012, she said. Frontier plans to cut jobs, combine the companies’ systems and remove overlapping functions to improve profitability, Wilderotter said. The company also aims to lure more high-speed Internet customers in states such as Arizona, Idaho and Oregon.
